DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrera et al. (US Pub 2020/0055459).
As of claims 1, 15 and 18, Barrera discloses a computer-implemented method of operating a vehicle, the computer- implemented method comprising: 
determining, by a computing system comprising one or more computing devices, one or more states of a receptacle of a vehicle, wherein the one or more states of the receptacle are associated with accommodation of one or more objects by the receptacle (see paragraph [0015], “The bicycle rack reservation system may further include a sensor programmed to detect the bicycle (object) placed in the bicycle slot and output a signal indicating that the bicycle has been placed in the bicycle slot);
 receiving, by the computing system, object data comprising information associated with accommodation of the one or more objects by the receptacle (see paragraph [0015] “The processor may be programmed to receive the image captured by the camera, process the image, determine that the image is of a bicycle owner, and command the bicycle lock to the unlocked position after determining that the image is of the bicycle owner”); 
determining, by the computing system, one or more operations associated with the receptacle based at least in part on the object data and the one or more states of the receptacle; and generating, by the computing system, one or more control signals to perform the one or more operations associated with the receptacle (see paragraph [0015] “The processor may be programmed to receive the image captured by the camera, process the image, determine that the image is of a bicycle owner, and command the bicycle lock to the unlocked position after determining that the image is of the bicycle owner”; also see paragraph [0031]). 
As of claim 2, Barrera discloses that the object data further comprises information associated with an authorization to access the receptacle, and wherein determining, by the computing system, based at least in part on the object data and the one or more states of the receptacle, the one or more operations associated with the receptacle comprises: determining, by the computing system, that access to the receptacle is authorized based at least in part on the object data satisfying one or more access criteria, wherein the one or more operations comprise providing the one or more objects with access to the receptacle (see paragraph [0015] “The processor may be programmed to receive the image captured by the camera, process the image, determine that the image is of a bicycle owner, and command the bicycle lock to the unlocked position after determining that the image is of the bicycle owner”; also see paragraph [0031]).  
As of claim 3, Barrera discloses that the object data satisfying the one or more access criteria comprises one or more object access codes that match one or more receptacle access codes associated with providing access to the receptacle or the receptacle having sufficient space to accommodate the one or more objects (via verifying the identity of the passenger/owner of the bicycle using camera or scanning a ticket, interpreted as access code; see paragraph [0031] and [0049]).  
As of claim 9, Barrera discloses securing, by the computing system, the one or more objects to the receptacle when the one or more objects are in the receptacle based at least in part on the one or more control signals (via securing the bicycles slots using bicycle locks 130; see paragraph [0022]). 
As of claim 10, Barrera discloses securing, by the computing system, the one or more objects to the receptacle when the one or more objects are in the receptacle based at least in part on the one or more control signals comprises grasping the 50one or more objects in one or more grasping members of the receptacle or magnetically coupling one or more magnetic portions of the one or more objects to the receptacle (via bicycle lock 130 comprising first bicycle wheel support 165 and second wheel support 175 to secure the bicycles; see paragraph [0022]).
As of claim 12, Barrera discloses receiving, by the computing system, one or more requests for the one or more states of the receptacle from one or more remote devices (see paragraph [0026], “The communication interface 150 may be programmed to receive the bicycle slots reservation message from the remote server 125); and 
sending, by the computing system, receptacle data comprising information associated with the one or more states of the receptacle to the one or more remote devices, wherein the one or more states of the receptacle comprise a location of the receptacle or an availability of the receptacle (see paragraph [0026] “The communication interface 150 may be further programmed to wirelessly transmit a list of available bicycle slots 120 to the remote server 125”). 
As of claim 13, Barrera discloses that the receptacle comprises one or more portions associated with accommodating one or more particular types of the one or more objects (via bicycle rack 115 having multiple bicycle locks 130; see fig. 6; also see paragraph [0036]).
As of claim 14, Barrera discloses that the one or more objects comprise one or more bicycles, one or more electric bicycles, one or more scooters, or cargo (via bicycles; see abstract).  
As of claim 17, Barrera discloses that the object data comprises information associated with one or more physical dimensions of each of the one or more objects, a type of each of the one or more objects, a user associated with each of the one or more objects, or a mass of each of the one or more objects (via verifying the identity of the passenger/owner of the bicycle using camera or scanning a ticket, interpreted as access code; see paragraph [0031] and [0049]).  
As of claim 19, Barrera discloses that the one or more states of the receptacle comprise one or more of an available state, a vacant state, or a charging state (via determining available bicycle slots 120; see paragraph [0026]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrera et al. (US Pub 2020/0055459) in view of Kuhlbach (US Pub 2018/0093617).
As of claim 4, Barrera discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose recharging the bicycle.
Kuhlbach discloses a carrier for a bike wherein the bike is charged on the carrier 20 (see paragraphs [0004] and [0039]).
	From the teaching of Kuhlbach it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Barrera to include the functionality of charging electric bikes as taught by Kuhlbach in order to charge the bike while on the road.
As of claim 5, Kuhlbach discloses that the bike can be charged by the vehicle (see paragraph [0004]). The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art that if vehicle is powered by solar power sources that power could be used to supply the charge to the bike.
	As of claim 6, Kuhlbach discloses that the receptacle is retractable into the vehicle or extendable from the vehicle (see fig. 1; also see paragraph [0038], “the carrier 20 can be pulled out and/or moved out of the rest position into the position for use, or pushed and/or moved from the position for use into the rest position”).  
As of claim 7, Barrera discloses identifying the user before unlocking the bicycle lock 130 (see paragraph [0031]). Kuhlbach further discloses extending the receptacle. So in combination it would have been obvious to one having ordinary skill in the art to extend the receptacle as taught by Kuhlbach after identifying the user. 
As of claim 8, Kuhlbach discloses retracting, by the computing system, the receptacle into the vehicle when vehicle is stationary and the receptacle is empty (via retracting the carrier 20 inside the vehicle; see fig. 1; also see paragraph [0038]).
As of claim 11, Kuhlbach discloses that the carrier is arranged in such a manner that the small vehicle 30 (bike) is received in an inner space of the vehicle, hence covering the bike. The Examiner takes official notice that it is well known in the art to have a motorized panel or trunk to electronically control the panel or trunk to cover the objects placed in the vehicle.
As of claim 16, Kuhlbach discloses that the receptacle comprises one or more ramps located at one or more distal portions of the receptacle (via ramp 23; see fig. 2; also see paragraph [0016]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera et al. (US Pub 2020/0055459) in view of Tepper et al. (US Pub 2015/0330109).
As of claim 20, Barrera discloses all the limitations of the claimed invention as mentioned in claim 18 above, Barrera further discloses that list of available bicycle slots 120 is stored in memory 155; see paragraph [0030]), however it does not explicitly discloses that the receptacle comprises one or more indicators configured to indicate the one or more states of the receptacle, and wherein each of the one or more states of the receptacle is indicated by text, one or more symbols, or one or more colors.
Tepper  discloses a bike rack 400 comprising a display screen to provide indications such as (i) a green light indicating that such parking kiosk is available for parking, (ii) a yellow light indicating that the parking kiosk is reserved, (iii) a flashing yellow light indicating that a given reservation is set to expire in a short time period, and (iv) a red light indicating that a bicycle is currently secured in that kiosk (see paragraph [0059]).
From the teaching of Tepper it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Barrera to include the function of indicators as taught by Tepper in order to visually display the status of the bike rack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (US Pub 2018/0157945) discloses a system and method for a vehicle that indicates presence or absence of a rider accessory (bike, object) in an accessory storage.
Oz et al. (US Pub 2016/0099927) discloses a package (object) exchange with a vehicle, wherein the system determines states of a receptacle of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683